                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                       No. 4:20-CR-12-M-1

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )
                                              )      ORDER
JERMEL DAVIS,                                 )
                                              )
               Defendant.                     )

       On March 29, 2021, the Government filed an Amended Motion for Revocation on

Offender Under Supervised Release. [DE-9]. In its motion the Government alleges Defendant

has violated the terms of his supervised release by engaging in criminal conduct. In particular,

the Government alleges:

       [o]n January 15, 2020, the defendant was charged by the Washington Police
       Department with the offenses of Going Armed to the Terror of the People, Assault
       by Pointing a Gun, and Possession of Firearm by Felon. On October 13, 2020, Davis
       entered a plea of guilty, pursuant to Alford, to Possession of Firearm by Felon in
       Beaufort Court [sic] Superior Court (20CRS50092) and was sentenced to a 13 to 25
       month term of imprisonment with credit for 271 days spent in pretrial confinement.
       Pursuant to a written plea agreement, the related charges were dismissed.

Id.

This matter came before the court for a preliminary examination of the Government's motion for

revocation and, if necessary, for a hearing on the Government's motion to detain Defendant

pursuant to 18 U.S.C. § 3142(£). On May 20, 2021, a hearing was convened, at which time the

Government and Defendant, through counsel, made proffers to the court. The court determined

the need for live witness testimony, and therefore continued the hearing in order for the parties to

subpoena necessary witnesses. The matter was heard on May 27, 2021. The Government called
the following witnesses: Christopher Whitford, Jared Asby, Timothy Waters and Mickey Waters.

Defendant called Dominic Farrow as a witness. Furthermore, the evidence presented consisted

of written statements from the witnesses as well as the state court judgment.

       The court finds the credible information presented, including that reflected in the findings

below, establishes probable cause to support the government's motion for revocation of

Defendant's supervised release.

       The credible testimony at the hearing established the following: that on January 15, 2020

Defendant was employed by Oak Ridge Industries, where he worked with Christopher Whitford,

Jared Asby, Timothy Waters, Mickey Waters and Dominic Farrow, and that on the evening of

January 15, 2020 Defendant was seen by Whitford, Asby, and Timothy Waters to point a black

pistol at Farrow at the workshop located at Oak Ridge. Mr. Farrow's testimony was equivocal on

whether Defendant had a gun or pointed a gun at him. In particular, Farrow testified Defendant

did not have a gun, then qualified his statement that he did not see Defendant with a gun.

Testimony from Mickey Waters however, established that on the evening of January 15, 2020, he

received a telephone call from Defendant inquiring whether he (Defendant) still had a job at Oak

Ridge. When Waters inquired of Defendant the reason for such a question, Defendant admitted

he had pointed a gun at Farrow earlier in the day at Oak Ridge.

       Accordingly, based on this evidence, and for other reasons stated in open court, this court

finds there is probable cause to support the government's motion to revoke Defendant's

supervised release.

       A hearing on whether Defendant shall be detained pending further proceedings is hereby

set for June 3, 2021 at 9:30 a.m.


                                                2
SO ORDERED, the 27th day of May 2021.




                                   3
